COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cheng Copeland, PLLC f/k/a Cheng Copeland & Associates, PLLC v.
                          Jerilyn Chenevert a/k/a Jerilyn Lea Ackel

Appellate case number:    01-15-01076-CV

Trial court case number: 2015-31105

Trial court:              295th District Court of Harris County

Date motion filed:        June 15, 2016

Party filing motion:      Appellee


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Lloyd


Date: June 30, 2016